were based on an erroneous interpretation of the controlling law and did
                not reach the other issues colorably asserted.Accordingly, we
                              VACATE the order denying preliminary injunctive relief,
                REVERSE the order granting the motion to dismiss, AND REMAND this
                matter for proceedings consistent with this order.



                                                                        'PA
                                                            Pickering


                                                                                       , J.
                                                            Saitta



                PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.


                                                                     ).0.„.31,recant=9,J .
                                                            Parraguirre




                cc: Hon. David B. Barker, District Judge
                     Howard Kim & Associates
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A